CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur with the affirmance of the trial court’s judgment regarding the issue of child support; however, I dissent from the reversal of the wife’s attorney-fee award. The trial court’s judgment regarding an award of attorney fees is presumed correct and will not be reversed absent an abuse of discretion. Hewitt v. Hewitt, 285 Ala. 516, 234 So.2d 283 (1970). See also Ex parte James, 764 So.2d 557 (Ala.1999) (a plurality opinion reversing this court’s reversal of a $100,000 award of attorney fees to the wife’s attorney based on the testimony of the attorney and recognizing that no evidence of the reasonableness of the award is required). Judge Yates states that the husband’s monthly income is $2,531 per month and that the wife’s monthly income is $4,400 per month. I cannot conclude that the simple fact that the wife makes almost $2,000 per month more than the husband is a sufficient reason to reverse the trial court’s award of a $4,000 attorney fee to the wife.